Appeal from orders, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 16, 1993 and April 27, 1993, which denied defendants’ request for a six-month adjournment of trial, unanimously dismissed as moot, without costs.
The issue of whether the IAS Court abused its discretion in refusing defendants a six-month adjournment of trial on account of defendant Levine’s medical condition has been rendered moot by the lapse of more than six months without a trial as a result of the stay that was issued by this Court to abide the appeal (see, Matter of Anonymous v New York City Health & Hosps. Corp., 70 NY2d 972). Concur — Sullivan, J. P., Rosenberger, Kupferman and Ross, JJ.